CHARLES J. SCHUCK, Judge.
Claimant seeks recovery for damages to his taxicab in the amount of $123.44, occasioned by a collision between the said taxicab and state truck 230-46, the collision having taken place on state route No. 9, at Mill Creek, near Milton, West Virginia, on September 11, 1944.
*92From the record as submitted for our consideration it appears that the accident was caused by the negligence of the driver of the said state truck in not using proper warning signals of his intention to back across the highway, and in so doing backed or ran his truck into claimant's taxicab which was passing on its right and proper side at the time of the collision.
Payment of the damage in the aforesaid amount is recommended by the state road commission and approved by the assistant attorney general. Accordingly an award is made in favor of the claimant, Francis Ronk, in the sum of one hundred twety-three dollars and forty-four cents ($123.44).